DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities
Claim 1 recites the limitation “A legume inspecting method, the method comprising” in line 1.  It appears the claim should recite “A legume inspecting method, the legume inspecting method comprising” for consistency.
:Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a legume” in line 5.  It is unclear if this refers to “a legume” recited in Claim 1, line 3 or to an entirely different legume.  For purposes of examination Examiner interprets the claim to refer to the same legume.
Claim 1 recites the limitation “the X-ray irradiation” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “obtaining feature information including contour data” in line 7.  It is unknown what “feature information” is associated with.  For purposes of examination Examiner interprets the claim to require obtaining feature information about the legume wherein the feature information includes contour data that is a contour line of the bean.
Claim 1 recites the limitation “the bean inside the pod” in lines 7-8.  There is insufficient antecedent basis for the bean to be disposed inside the pod.
Claim 1 recites the limitation “determining whether the legume is non-defective or defective based on the feature information” in lines 10-11.  It is unclear what constitutes  “non-defective” or a “defective” legume.  It is unknown what contour data and/or gradation degrees corresponds to a “non-defective” or a “defective” legume.
Clarification is required.
Claims 3-6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katahira et al. JP 2008/020347 (cited on Information Disclosure Statement filed July 12, 2019) in view of Kim et al. US 2015/0338355.
It is noted that a formal human translation of Katahira et al. JP 2008/020347 was originally furnished with the Restriction Requirement mailed February 18, 2022.  All citations with respect to Katahira et al. JP 2008/020347 are with respect to the formal human translation.
Regarding Claim 1, Katahira et al. discloses a legume inspecting method (determining product quality of legume) (‘347 Translation, Paragraph [0001]).  The method comprises steps of irradiating a legume (‘347 Translation, Paragraphs [0026]-[0027]).  The legume comprises is a pea or broad beans (‘347 Translation, Paragraph [0048]) wherein the pea legume comprises a pod (pea pod 24) and a bean (peas 26) (‘347, FIG. 1) (‘347, Paragraph [0023]).  Katahira et al. never discloses or suggests that the legume was previously cooked or heated.  The broad disclosure of inspecting the legume and not suggesting cooking or heating the legume beforehand reads on the claim legume not being wet-heated before irradiation.  Feature information (shape of the legume based on ratio of length of the legume along the longitudinal line which passes through the center of gravity based on the area of the legume image in the longitudinal direction of the legume image and the length of the legume along the width line which passes through the center of gravity in the width direction of the legume image) is obtained (‘347 Translation, Paragraph [0009]).  Feature information including contour data (shape) that is a contour line of the bean (peas 26) inside the pod of the legume (‘347 Translation, Paragraph [0037]) and gradation data that is a gradation of the legume based on the image information (‘347 Translation, Paragraph [0042]).  The image information is used to determine whether the legume (legumes 22) is non-defective or defective (‘347 Translation, Paragraph [0033]).
Katahira et al. is silent regarding the irradiating being conducted using X-rays so that the X-ray passes through the legume so as to acquire X-ray image information from an X-ray wherein the feature information is based on X-ray image information and using feature information obtained from the X-ray image formation to determine whether the legume is non-defective or defective.
Kim et al. discloses an x-ray apparatus applied to inspect a defect of a sealed food in a container (‘355, Paragraph [0020]) wherein the x-ray is emitted by an x-ray tube detected by a sensor through an inspection target.  The x-ray inspects the target object for defects (‘355, Paragraphs [0002] and [0046]).
Both Katahira et al. and Kim et al. are directed towards the same field of endeavor of methods of inspecting the quality of food (‘335, Paragraph [0048]) using images (‘347 Translation, Paragraph [0007]) (‘355, Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Katahira et al. and inspect the food using x-ray images since Kim et al. teaches that it was conventional in the art to utilize x-ray images to inspect the quality of foods and to determine defects in foods.
Further regarding Claim 1, applicant discloses using binary data by binarizing the vicinity of a bean area with X-ray information wherein the processing unit detects a defect such as discoloration from the simple binary data (Specification, Paragraph [0042]).  Katahira et al. discloses using binary data to determine defects of the legume regarding discoloration data (‘347 Translation, Paragraph [0042]) and using a binarized image of the pea pod of the legume using light that passes through the legume (‘347 Translation, Paragraph [0049]).  Kim et al. discloses x-rays for detecting defects in food products (‘355, Paragraph [0020]).  Since Katahira et al. teaches using binary image information regarding gradation (color) data that uses light that passes through the legume (‘347 Translation, Paragraph [0049]) and the bean (peas 26) are part of the legume (‘347 Translation, Paragraph [0045]) and Kim et al. uses x-rays to detect defects in food products (‘355, Paragraph [0022]), the combination of Katahira et al. modified with Kim et al. reads on the claimed gradation data being a gradation of a bean area of the bean based on the X-ray image information.
Regarding Claim 3, Kim et al. discloses the irradiation condition of the x-ray wherein the x-ray is emitted by an x-ray tube detected by a sensor through an inspection target wherein a voltage is applied to the sensor and is adjusted wherein the voltage applied to the sensor is determined by an inspection target and a size of a defect to be detected (‘355, Paragraph [0046]).  Although Kim et al. does not explicitly teach the claimed tube voltage range of not less than 25 kV nor more than 50 kV, differences in the tube voltage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such tube voltage is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Kim et al. teaches that one of ordinary skill in the art would adjust the voltage based upon the inspection target and the size of the defect to be detected.
Regarding Claim 4, Katahira et al. discloses the legume being an edamame (‘347 Translation, Paragraphs [0002] and [0033])
Regarding Claim 5, Katahira et al. discloses the inspecting step including detecting a defective shape of the bean in the legume (‘347 Translation, Paragraphs [0017], [0037], and [0044]).
Further regarding Claim 5, applicant discloses using binary data by binarizing the vicinity of a bean area with X-ray information wherein the processing unit detects a defect such as discoloration from the simple binary data (Specification, Paragraph [0042]).  Katahira et al. discloses using binary data to determine defects of the legume regarding discoloration data (‘347 Translation, Paragraph [0042]) and using a binarized image of the pea pod of the legume using light that passes through the legume (‘347 Translation, Paragraph [0049]).  Since Katahira et al. teaches using binary image information regarding gradation (color) data that uses light that passes through the legume (‘347 Translation, Paragraph [0049]) and the bean (peas 26) are part of the legume (‘347 Translation, Paragraph [0045]) Katahira et al. modified with Kim et al. reads on the claimed step of detecting discoloration of the bean.
Regarding Claim 6,. Katahira et al. does not suggest wet heating the legume at any point in the process.  Therefore, Katahira et al. reads on the limitations of Claim 6.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katahira et al. JP 2008/020347 (cited on Information Disclosure Statement filed July 12, 2019) in view of Kim et al. US 2015/0338355 as applied to claim 1 above in further view of Goldman US 3,375,369.
It is noted that a formal human translation of Katahira et al. JP 2008/020347 was originally furnished with the Restriction Requirement mailed February 18, 2022.  All citations with respect to Katahira et al. JP 2008/020347 are with respect to the formal human translation.
Regarding Claim 3, Katahira et al. modified with Kim et al. renders the limitations “wherein an irradiation condition of the x-rays is that a tube voltage is not less than 25 kV nor more than 50 kV” obvious as discussed above.  However, in the event that it can be shown that the claimed tube voltage is significant, Goldman discloses quantitative analysis of elements by X-ray fluorescence (‘369, Column 1, lines 32-38) for determining concentrations of materials in food (‘369, Column 1, lines 59-65) using x-ray equipment having a voltage of between 10 kilovolts and 150 kilovolts (‘369, Column 4, lines 17-35), which encompasses the claimed tube voltage of not less than 25 kV nor more than 50 kV.
Both modified Katahira et al. and Goldman are directed towards the same field of endeavor of x-ray apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tube voltage of modified Katahira et al. to be between 10 kilovolts and 150 kilovolts (‘369, Column 4, lines 17-35), which encompasses the claimed tube voltage of not less than 25 kV nor more than 50 kV, as taught by Goldman since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdraw in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 6-7 of the Remarks that Paragraphs [0009], [0017], and [0044] of Katahira et al. discloses capturing an image of a legume 22 and determining the shape of the legume or the size of the legume 22 and alleges that Katahira et al. discloses inspecting a defect based on a contour of a legume but fails to disclose or suggest inspecting a defect based on a contour of a bean inside a pod of a legume.
Examiner argues Katahira et al. discloses feature information (shape of the legume based on ratio of length of the legume along the longitudinal line which passes through the center of gravity based on the area of the legume image in the longitudinal direction of the legume image and the length of the legume along the width line which passes through the center of gravity in the width direction of the legume image) is obtained (‘347 Translation, Paragraph [0009]).  Feature information including contour data (shape) that is a contour line of the bean (peas 26) inside the pod of the legume (‘347 Translation, Paragraph [0037]).  The image information is used to determine whether the legume (legumes 22) is non-defective or defective (‘347 Translation, Paragraph [0033]).  Katahira et al. teaches using the control unit to determine whether the legume is a high quality product having a normal shape or a defective product having an abnormal shape wherein the number of beans (number of peas 26) is one (‘347 Translation, Paragraph [0037]) wherein a normal shaped legume has two beans (two peas 26) (‘347 Translation, Paragraph [0023]).  A normal legume having two beans (two peas 26) has a different shape than a defective legume having one bean (one pea 26), i.e. the missing bean (pea 26) would result in an area of the legume that is flat compared to a normal legume having two beans (two peas 26).  The disclosure of the image data recognizing the presence or absence of a bean (pea 26) reads on the claimed step of obtaining feature information including contour data that is a contour line of the bean inside the pod of the legume.  Therefore, this argument is not found persuasive.
Applicant argues on Page 7 of the Remarks that Paragraph [0042] of Katahira et al. discloses determining the damage state such as discoloration of the legume 22 using the difference in spectra reflectance between the normal part 22B and the damaged part 22A of the legume 22 and alleges that Katahira et al. discloses inspecting a defect based on a shade of a legume but fails to disclose or suggest inspecting a defect based on a gradation of the bean area of the bean inside a pod of a legume.
Examiner argues applicant discloses using binary data by binarizing the vicinity of a bean area with X-ray information wherein the processing unit detects a defect such as discoloration from the simple binary data (Specification, Paragraph [0042]).  Katahira et al. discloses using binary data to determine defects of the legume regarding discoloration data (‘347 Translation, Paragraph [0042]) and using a binarized image of the pea pod of the legume using light that passes through the legume (‘347 Translation, Paragraph [0049]).  Since Katahira et al. teaches using binary image information regarding gradation (color) data that uses light that passes through the legume (‘347 Translation, Paragraph [0049]) and the bean (peas 26) are part of the legume (‘347 Translation, Paragraph [0045]), Katahira et al. modified with Kim et al. reads on the claimed step of detecting discoloration of the bean.  Therefore, this argument is not found persuasive.
Examiner notes that none of the claims submitted on July 12, 2019 requires the limitations “obtaining feature information including contour data that is a contour line of the bean inside the pod of the legume,” which have now been recited in the current claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792